 In the Matter of IDEAL BAKING COMPANY, EMPLOYERandBAKERYAND CONFECTIONERYWORKERSINTERNATIONALUNION,AFL,PETITIONERCase No. 16-RC-366.-Decided July 6,1919DECISIONANDDIRECTION OF ELECTION,Upon a petition duly filed, a hearing was held before James R. Wolf,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.Ideal Baking Company, a Texas corporation, is engaged in theproduction, sale, and distribution of bread and pastry at two plantslocated at Paris and Texarkana, Texas.We are here concerned solelywith the Texarkana plant located near the Arkansas border.Duringthe year ending February 1, 1949, the Employer purchased for useat its plants approximately $428,000 worth of raw materials and sup-plies, of which approximately $72,000 represented shipments to theEmployer from outside the State.During the same period the Em=ployer made sales in excess of $820,000, of which approximately $150,-000 represented sales made outside of the State of Texas'We find,contrary to the contention of the Employer, that it is engaged in com-merce within the meaning of the Labor Management Relations Act.22.The labor organization named below claims to represent certainemployees of the Employer.3.A question, affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.In Arkansas and Oklahoma.sMatter of Phoenix PieCo., 79 N. L. R. B. 754.Cf.Matter of Sta-Kieen Bakery, Inc.,78 N. L.R. B. 798.85 N. L. R. B., No. 5.13 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The parties are in substantial agreement as to the compositionof the appropriate unit, but disagree as to two employees, Lay andDaly.The Employer maintains that these men are supervisors. Therecord reveals that Lay is responsible for the entire operation of thebake shop and has the authority to hire and discharge employees.Daly has authority effectively to recommend to Lay that employeesbe discharged.In the absence of Lay, Daly is in complete controlof the bake shop and has full responsibility for its operations.Wefind that both Lay and Daly are supervisors within the meaning of theAct and shall exclude them from the unit.The following employees of the Employer constitute a unit appro-priate for the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act:All bake shop production and wrapping employees at the Employ-er'sTexarkana, Texas, plant, including porters, but excluding alloffice and clerical employees, guards and watchmen, professional em-ployees, salesmen, driver-salesmen, garage employees, and all super-visors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off,but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented,for purposes of collec-tive bargaining,by Bakery and Confectionery Workers InternationalUnion, AFL.=Matterof SteelweldEquipment Company,76 N. L. R. B. 831.